Citation Nr: 1616361	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  03-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for seizures, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for depression, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy.

5.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

6.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with from September 1971 to November 1971, December 1973 to April 1974, and February 1977 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from March 2003 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

The matter was most recently before the Board in June 2012 when it was remanded for further development.  It has now been returned to the Board for further appellate review. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of the hearing is of record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU was granted in a June 2012 Board decision, and was implemented by the RO in a July 2012 rating decision.  The Veteran has not appealed this rating decision, and therefore the TDIU claim has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the effective date assigned); see also 38 C.F.R. § 20.200.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for seizures and service connection for memory loss, as well as an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy, an evaluation in excess of 10 percent for chondromalacia of the right knee, and an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have depression or any other psychiatric disorder that is due to an undiagnosed illness or is otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for depression to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2003 and in a subsequent March 2006 letter which addressed disability ratings and effective dates.  The claim was readjudicated in supplemental statements of the case (SSOC) dated in December 2006, August 2011, and April 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

VA has also met its duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records, identified private and VA medical records, social security records, correspondence, and the statements of the Veteran in support of his claim.  A VA mental disorders examination was obtained in June 2010.  The report includes a clinical examination and consideration of the Veteran's reported symptoms.  Appropriate medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.

Analysis

Generally, service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110.  Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a). 

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317. Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Depression 

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of depression or any other psychiatric disorder.  The Veteran's June 1992 Report of Medical History at separation reveals a normal psychiatric examination, and the Veteran did not note having or ever having any psychiatric symptoms on his June 1992 report of Medical History.

VA treatment records consistently note the Veteran having denied any symptoms of depression throughout the appeal period, and depression screens did not show any evidence of depression.  VA treatment records include a March 2003 VA neuropsychological assessment, where the Veteran reported being "very depressed" that day.  Based on symptoms of decreased concentration and increased irritability due to his separation from service, it was noted that he "appeared to have many symptoms consistent with a diagnosis of major depressive disorder," but no diagnosis was provided.  However, an April 2003 depression screen was negative for depression.  In August 2003, the Veteran was seen by mental health and indicated he didn't know why he was there.  He denied feeling depressed, down, or sad.  An examination revealed normal results, and the assessment was that there was no psychiatric diagnosis.  No follow up was planned.  

In January 2004, during a psychology consult, the Veteran stated he was confused about being referred to anger therapy and indicated he had no problems with anger beyond what is the case for most people.  He related frustration about being retired from service and from civil service, but he didn't think he needed any help.  A September 2004 entry noted "probable depression," but the Veteran denied any specific symptoms.  A November 2004 entry notes memory problems and history of depression.  In June 2005, a neurologist noted that the Veteran denied having depression.

In December 2004, a private neurologist, Dr. N.K indicated that due to some anger episodes it was suspected that there was some underlying depression.   

At a July 2005 general medical VA examination, the examiner noted that the Veteran had a past history of depression, but did not review the claims file.  The Veteran stated he did not currently have depression, and the examiner indicated that he did not appear to be depressed.  The brief screening examination done by the examiner was unremarkable.  

At his Board hearing in March 2009, the Veteran stated he did not have depression in service, but VA doctors told him post-service that he had depression.  He stated that he was also not currently depressed, and only went for treatment for a headache.  He stated that they had him going to anger management and he could not understand why he had to do that. 

In June 2010, the Veteran underwent a VA mental disorders examination.  The Veteran indicated to the examiner that he did not have any depression and did not want to be seen as depressed.  He did not endorse any symptoms, but stated that people had tried to treat him.  The examiner noted that the Veteran did not want to be seen as having any psychiatric illnesses because he thought it would impair him from getting health or life insurance; and his denial could be at a "level that you would wonder if he had abnormal suspiciousness,"  but there was no evidence to substantiate that.  He stated he had some problems sleeping and indicated feeling irritated from how he was separated from the military and being let go from his post-service civil service job.  An examination revealed normal findings with some recent memory loss and impaired judgment.  The examiner found no evidence of a psychiatric disease.  The examiner noted that the Veteran denied any mental disorder, and that the examiner stated that "I am not able to make one up, and I can just say mental disorder, if there was one, is not severe enough to require continuous medication or treatment.  They do not affect his occupation or his social functioning."  The examiner also noted that the Veteran did not want to be there, and there was "not really a lot of data to delineate that he should be here."

A July 2010 Gulf War guidelines VA examination noted that the "Veteran vigorously denies any symptoms of depression."  

The Board finds that the weight of the evidence of record is against the claim for service connection for depression.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As noted above, while VA treatment records from March 2003 and September 2004, and a private treatment record from December 2004, noted possible underlying depression, the record does not contain any evidence establishing that the Veteran has ever been diagnosed with depression.  The Veteran has not endorsed any symptoms since the March 2003 VA assessment, and while he has acknowledged having frustration and anger from being separated from service and from civil service, the June 2010 VA examiner considered those complaints when determining that the Veteran did not have a diagnosis of a psychiatric disability and that his occupational and social functioning were not affected.  

The Board notes that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a psychiatric disability, to include depression, because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  However, as previously noted, the Veteran does not contend that he has a diagnosis; rather, he has contended throughout the appeal period that he does not have depression or any other psychiatric disability.   

In addition, the Board finds that service connection cannot be granted under the provisions of 38 C.F.R. § 3.317 for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness.   There are no identified objective manifestations of depression.  There are likewise no non-medical indicators that would be capable of independent verification.  Indeed, as discussed, the Veteran has consistently stated that he does not have depression or any other psychiatric disorder, and there is no evidence of any diagnosed psychiatric disorder at time during the appeal period.  In addition, the June 2010 VA examiner stated that the Veteran did not have a psychiatric disorder, but if he did, it would not severe enough to require continuous medication or treatment and it did not affect his occupation or his social functioning.

As such, in the absence of evidence of a current diagnosis of depression, service connection for depression is not warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for depression, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 is denied.





REMAND

Regarding the claim for service connection for seizures, the Veteran has contended that this condition is due to his service in the Persian Gulf, to include as due to an undiagnosed illness or other qualifying chronic disability.  The Board notes that during the period on appeal, there have been several different medical opinions as to whether the Veteran has a diagnosis of a seizure disorder.  More recently, during a February 2011 VA neurological examination, the examiner, a neurologist, reviewed the claims file and indicated that a definite diagnosis of epilepsy could not be made at that time and that the Veteran needed to be followed in the clinic.  While an April 2011 VA examiner found that the Veteran did not have a complex seizure disorder, the examiner did not have the claims file for review, and when he received the claims file he indicated that the file was too large so he only "perused" the records.  The RO sought a medical opinion clarifying whether the Veteran had a seizure disorder, which was conducted in July 2011.  The examiner indicated that a complete review of the claims folder.  The examiner determined that after a complete review of the claims file, any confusion about the Veteran's seizure disorder stemmed from early VA treatment records which indicated an assessment of "rule out complex partial seizures."  The examiner indicated that this diagnosis was not substantiated from subsequent VA neurology treatment, and that the diagnosis of complex seizure disorder in the Veteran's August 2009 VA examination was made in error.  The examiner also noted that two previous EEG's also showed no abnormal function to indicate an abnormal seizure pattern.  

In making this determination, the examiner did not discuss the Veteran's February 2004 VA neurological examination.  The February 2004 examiner diagnosed the Veteran with "seizure disorder of recent onset."  The Veteran did not know what precipitated these seizures, which had been described as staring into space for a few minutes.  As the July 2011 examiner did not discuss this finding, remand is needed to obtain a new medical opinion that addresses whether the Veteran has a seizure disorder.  Consideration of the entire evidence of record is necessary.

Concerning the Veteran's claims for service connection for memory loss, the Veteran has also contended that this condition is due to his service in the Persian Gulf, to include as due to an undiagnosed illness or other qualifying chronic disability.  The most recent VA examination in February 2011 and addendum opinion in April 2011 found that the Veteran's memory loss was subjective and no clear etiology was found at that time.  The examiner indicated that a review of the record showed that a 2003 neuropsychological evaluation reported that this may be due to depression.  However, as indicated above, the Veteran has never been diagnosed with depression.  Furthermore, the examiner did not comment on whether the Veteran's memory loss was due to an undiagnosed illness or other qualifying chronic disability.  As the record reflects that the Veteran has consistently complained of memory loss during treatment and was diagnosed with unexplained memory loss during a February 2003 VA Gulf War Registry examination, an additional VA opinion should be obtained.    

With regard to the Veteran's claims for an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy, an evaluation in excess of 10 percent for chondromalacia of the right knee, and an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease, the Veteran was last afforded a VA examination in July 2011.  The Veteran's representative in a January 2016 post-remand brief, contended that the Veteran's current right knee conditions and lumbosacral strain had increased in severity since the Veteran was last examined.  The Veteran's representative also requested that a new examinations be conducted to determine the current severity of the conditions.  As the Veteran's examination was over four years ago, and he has alleged that his conditions have worsened since, the Board finds that new VA examinations are necessary in this case.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also on remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the Topeka VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2014 to the present.

2.  Thereafter, forward the Veteran's claims file to a qualified neurologist to secure a new VA medical opinion addressing the etiology of the Veteran's claimed seizures and memory loss.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination and the examination report should reflect such a review was accomplished.  If the examiner determines that an additional physical examination of the Veteran is necessary, one is to be arranged.

a)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, prior examination reports, and the hearing transcript, the examiner should opine as to whether the Veteran currently suffers from a seizure disorder.  When making that determination, the examiner must discuss the conflicting medical evidence in the claims file, including but not limited to: VA treatment records, February 2004 and August 2009 VA examination reports which diagnose the Veteran with a seizure disorder, as well as a February 2011 VA examination report which finds no diagnosis of epilepsy, and a July 2011 VA examination report which indicated that the Veteran did not have a seizure disorder.  

If the examiner identifies that the Veteran suffers from a seizure disorder, then the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the separately diagnosed condition, originated in service or is otherwise related to active service.  A complete rationale should accompany all opinions expressed.

If the examiner finds that the Veteran's documented symptoms are not attributable to a known, separate diagnosis and not considered part of a systemic and chronic multi-symptom illness,  then he or she should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's symptoms are part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness. 

b)  Regarding the claim for service connection for memory loss, based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, prior examination reports, and the hearing transcript, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current reports of memory loss, are part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.

The examiner should opine whether or not such signs and symptoms can be attributed to known clinical diagnoses.  If any of his symptoms are attributable to a known, separate diagnosis, and not considered part of a systemic and chronic multi-symptom illness, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the separately diagnosed condition originated in service or is otherwise related to active service.  A complete rationale should accompany all opinions expressed.

3.  Also schedule the Veteran for a VA spine examination to determine the current level of severity of his service-connected lumbosacral strain with degenerative disc disease.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his service-connected residuals of right knee arthroscopy and chondromalacia of the right knee.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


